SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For Quarter ended April 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number 333-74992 MAGNUS INTERNATIONAL RESOURCES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0351859 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 (Address of Principal Executive Offices) (Zip Code) 1-888-888-1494 (Registrant's Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:Yeso Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to the filing requirements for the past 90days:Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K orany amendment to this Form10-K: Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State issuer’s revenues for its most recent fiscal year.July 31, 2008: $-0- Aggregate market value of outstanding Common Stock held by non-affiliates: As of April 30, 2009, the aggregate market value of outstanding Common Stock of the registrant held by non-affiliates was approximately $161,350. Outstanding Common Stock: As of April 30, 2009, the Company had 54,470,740 shares of Common Stock outstanding. Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso Noo Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as of April 30, 2009 Common Stock, $0.001 par value 54,470,740 ii TABLE OF CONTENTS Page USE OF NAMES 1 PART I – FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II – OTHER INFORMATION 26 ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 32 SIGNATURES 33 iii Table of Contents UNCERTAINTY OF FORWARD-LOOKING STATEMENTS This document, including any documents that are incorporated by reference, contains forward-looking statements concerning, among other things, mineralized material, proven or probable reserves and cash operating costs. Such statements are typically punctuated by words or phrases such as “anticipates”, “estimates”, “projects”, “foresees”, “management believes”, “believes” and words or phrases of similar import. Such statements are subject to certain risks, uncertainties or assumptions. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Important factors that could cause actual results to differ materially from those in such forward-looking statements are identified in this document under “Part II—Item 1A. Risk Factors”. Magnus assumes no obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such statements. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited - Prepared by Management Note 2 - Basis of Presentation - going concern April 30 July 31 2009 2008 ASSETS CURRENT ASSETS Cash $ 27,918 $ 177,093 Prepaid expenses and other 10,629 63,842 Proceeds of disposition receivable net of reserve (Note 3) - 100,000 Total current assets 38,547 340,935 Investment in Joint Ventures (Note 4) - - Mineral Property Licenses (Note 4) - - Total assets $ 38,547 $ 340,935 LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Demand loan payable (Note 5) $ 23,086 $ 30,715 Accounts payable including related party payable of $232,754 (July 31, 2008 - $83,312) (Notes 6 and 10) 618,908 376,285 Accrued liabilities including related party liabilities of $23,581 (July 31, 2008 - $97,831) (Note 10) 187,701 236,024 Liabilities for registration payments 182,000 182,000 Loans from shareholders (Note 7) 1,460,260 1,462,069 Total current liabilities 2,471,955 2,287,093 COMMITMENTS AND CONTINGENCIES (Notes 1, 2, 3, 4, 8, 9, 10, 11, 12, 13 and 14) STOCKHOLDERS'(DEFICIT) Common stock (Note 9) Authorized 100,000,000 shares at par value of $0.001 each Issued and outstanding 54,470,740 (July 31, 2008 - 54,070,740) 54,471 54,071 Preferred stock without liquidation preference Authorized 1,000,000 shares at par value of $0.001 each Issued and outstanding: 200,000 Series "B" 200 200 Subscriptions received - 100,000 Additional paid-in capital 19,469,425 19,046,586 Accumulated (deficit) prior to exploration stage (77,143 ) (77,143 ) Accumulated (deficit) during exploration stage (21,842,291 ) (21,031,104 ) Accumulated other comprehensive income (loss) (38,070 ) (38,768 ) Total stockholders' (deficit) (2,433,408 ) (1,946,158 ) Total liabilities and stockholders' (deficit) $ 38,547 $ 340,935 The accompanying notes to the consolidated financial statements are an integral part of these statements. 1 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited - Prepared by Management Exploration stage Three Months Ended April 30 Nine Months Ended April 30 through April 30, 2009 2008 2009 2008 2009 EXPENSES Consulting $ - $ 102,366 $ 80,866 $ 259,723 $ 2,691,082 Finder fees - 674,375 Investor relations 1,210 742 1,842 2,272 1,823,607 Legal and professional fees 20,487 28,747 66,326 95,478 1,211,669 Exploration licenses 6,677 64,889 10,238 129,591 928,131 Geological expenses 8,507 265,402 165,673 716,658 2,026,940 Amortization - 14,855 - 44,026 159,881 Salaries and benefits 7,683 40,230 99,093 150,930 1,101,096 Stock-based compensation (Note 11) 81,204 112,948 256,099 435,468 3,113,408 Registration payment arrangements - - - 14,000 454,000 Travel - 26,925 6,530 82,095 993,777 Write-down of abandoned assets - 83,204 Write-down of impaired assets - 588 - 1,937 365,316 Other administrative expenses 34,291 96,127 178,377 217,728 2,207,894 Total expenses 160,059 753,819 865,044 2,149,906 17,834,380 Net (loss) from continuing operations (160,059 ) (753,819 ) (865,044 ) (2,149,906 ) (17,834,380 ) Gain on sales of subsidiaries (Note 5) - 3,582,801 Bad debt recovery (provision) related to proceeds of sale of subsidiaries (Note 4) - - 207,604 - (2,033,196 ) Gain on sales of impaired assets of subsidiaries (Note 4) 446 - 15,212 - 15,212 Loss from discontinued operations and components held for sale (Note 4) - (11,572 ) (168,959 ) (29,263 ) (5,572,728 ) Net (loss) for the period (159,613 ) (765,391 ) (811,187 ) (2,179,169 ) (21,842,291 ) Other comprehensive income (loss) Foreign currency translation 13 (11,682 ) 698 (31,402 ) (38,070 ) Comprehensive (loss) $ (159,600 ) $ (777,073 ) $ (810,489 ) $ (2,210,571 ) $ (21,880,361 ) Net loss per common share - basic and fully diluted: Net (loss) from continuing operations $ (0.00 ) $ (0.01 ) $ (0.02 ) $ (0.04 ) Loss from discontinued operations and components held for sale (Note 4) $ 0.00 $ (0.00 ) $ (0.00 ) $ (0.00 ) Net (loss) for the period $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.04 ) Weighted average number of common stock outstanding 54,470,740 53,730,716 54,450,227 51,159,265 The accompanying notes to the consolidated financial statements are an integral part of these statements. 2 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Unaudited - Prepared by Management Exploration stage Three Months EndedApril 30 Nine Months EndedApril 30 through April 30, 2009 2008 2009 2008 2009 Cash and cash equivalent from (used in) operating activities: Net (loss) $ (159,613 ) $ (765,391 ) $ (811,187 ) $ (2,179,169 ) $ (21,842,291 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 81,204 112,948 256,099 435,468 3,113,408 Stock issued / allotted for services and licenses - 147,547 - 147,547 1,516,547 Amortization of fixed assets - 14,855 - 44,026 259,249 Imputed interest on loans from shareholders 21,900 18,304 67,140 54,908 174,534 Loss on dispositions and writedowns of fixed assets - 431,707 Gain on disposition of subsidiaries, net of bad debt - (1,342,001 ) Net change in operating assets and liabilities: Prepaid expenses and other 977 3,268 53,213 22,225 3,885 Accounts payable and accrued liabilities 32,521 402,252 196,671 283,784 644,574 Liabilities for registration payments - - - 14,000 454,000 Liabilities of component held for sale - (292,587 ) - (428,510 ) 189,721 Net cash and cash equivalent from (used in) operating activities (23,011 ) (358,804 ) (238,064 ) (1,605,721 ) (16,396,667 ) Cash and cash equivalent from (used in) investing activities: Collection of proceeds receivable for disposition of subsidiaries - - 100,000 - 881,242 Cash included in acquisition of African Mineral Fields Inc. - 282 Purchase of capital assets - - - (2,150 ) (670,321 ) Net cash and cash equivalent from (used in) investing activities - - 100,000 (2,150 ) 211,203 Cash and cash equivalent from financing activities: Issue of Preferred Shares - 100 Demand loan received - 30,000 Repayment of demand loan - - (10,000 ) - (10,000 ) Options exercised - 573,000 Warrants exercised - 3,589,332 Subscriptions received - - - 665,000 11,135,384 Finders' fees paid in respect of private placements - - - (35,000 ) (376,855 ) Loans from shareholders 2,294 289,678 22,912 598,678 1,340,073 Repayments of loans from shareholders - - (24,721 ) - (24,721 ) Net cash and cash equivalent from financing activities 2,294 289,678 (11,809 ) 1,228,678 16,256,313 Effect of exchange rate changes on cash 13 (11,683 ) 698 (31,402 ) (42,954 ) Increase in cash and cash equivalent (20,704 ) (80,809 ) (149,175 ) (410,595 ) 27,895 Cash and cash equivalent, beginning of period 48,622 103,783 177,093 433,569 23 Cash and cash equivalent, end of period $ 27,918 $ 22,974 $ 27,918 $ 22,974 $ 27,918 The accompanying notes to the consolidated financial statements are an integral part of these statements. 3 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) (Expressed in US Dollars) Unaudited - Prepared by Management Common Stock Amount Preferred stock Subscription received Promissory notes receivable for subscriptions Common Stock to be Issued Cumulative Other Comprehensive Income (loss) Additional Paid in Capital (Deficit) Accumulated During Exploration Stage (Deficit) Accumulated Prior to Exploration Stage Stockholders’ Equity (Deficit) Balance July 31, 2008 54,070,740 $ 54,071 $ 200 $ 100,000 $ - $ - $ (38,768 ) $ 19,046,586 $ (21,031,104 ) $ (77,143 ) $ (1,946,158 ) Shares issued pursuant to subscriptions 400,000 400 - (100,000 ) - - - 99,600 - - - Stock-based compensation - 92,798 - - 92,798 Imputed interest on loans from shareholders - 22,604 - - 22,604 Net income for the period - 685 - (596,688 ) - (596,003 ) Balance October 31, 2008 54,470,740 $ 54,471 $ 200 $ - $ - $ - $ (38,083 ) $ 19,261,588 $ (21,627,792 ) $ (77,143 ) $ (2,426,759 ) Stock-based compensation - 82,097 - - 82,097 Imputed interest on loans from shareholders - 22,636 - - 22,636 Net income for the period - (54,886 ) - (54,886 ) Balance January 31, 2009 54,470,740 $ 54,471 $ 200 $ - $ - $ - $ (38,083 ) $ 19,366,321 $ (21,682,678 ) $ (77,143 ) $ (2,376,912 ) Stock-based compensation - 81,204 - - 81,204 Imputed interest on loans from shareholders - 21,900 - - 21,900 Net income for the period - 13.00 - (159,613 ) - (159,600 ) Balance April 30, 2009 54,470,740 $ 54,471 $ 200 $ - $ - $ - $ (38,070 ) $ 19,469,425 $ (21,842,291 ) $ (77,143 ) $ (2,433,408 ) The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 Table of Contents MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Notes to Consolidated Financial Statements April 30, 2009 (Expressed in US Dollars) (Unaudited – Prepared by Management) 1.
